DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,934,166. Although the claims at issue are not identical, they are not patentably distinct from each other because the “comprising” language in claim 1 of the instant specification does not exclude the extra step c) as recited in claim 1 of U.S. Patent ‘166.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Grass et al (2011/0206598).
	Grass ‘598 discloses a process for the preparation of hydrogen fluoride comprising reacting calcium fluoride substantially in the form of fines as starting material with sulfuric acid in a reaction mixture with the proviso that the content of sulfuric acid in the reaction mixture is kept in an amount of equal or less than 20% by weight of the total weight of the reaction mixture (note claim 1).
	The content of fines in the starting material is preferred to be greater than 95% by weight or is even 100% by weight (note paragraph [0025]).
The content of the calcium fluoride in the fines which can be treated according to the process of Grass ‘598 can be very high, for example, between 90 and 95% by weight or higher (note paragraph [0026]).
Thus, the fines as the starting material can be mostly calcium fluoride.
For the amount of sulfuric acid used, Glass ‘598 discloses that at least 95%, preferably at least 100% of the sulfuric acid stoichiometrically needed to convert all the calcium fluoride into HF and calcium sulfate.  Often, more sulfuric acid than stoichiometrically needed is applied, for example, sulfuric acid can be applied in an excess of up to 20% (note paragraph [0024]).  The ratio of sulfuric acid to calcium fluoride used in Glass, i.e. from 0.95-1.2, overlaps the claimed range.  With respect to the encompassing and overlapping ranges previously discussed, the subject matter as a whole would have been obvious to one of ordinary skill in the art at the time of invention to select the portion of the prior art’s range which is within the range of the applicants’ claims because it has been held prima facie case of obviousness to select a value in a known range by optimization for the results. In re Boesch, 205 USPQ 215. Additionally, the subject matter as a whole would have been obvious to one of ordinary skill in the art at the time invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Grass ‘598 discloses that the reactor can be operated in a batch mode by filling in fines, slowly adding sulfuric acid and performing the reaction without removing reaction product from the reactor until the desired degree of conversion is achieved (note paragraph [0022]).  
Grass ‘598 further discloses that the reaction mixture does not become corrosive, does not agglomerate and does not form a paste-like material which afterwards may solidify and thus block reactor internals (note paragraph [0011]).  This fairly suggests that the reaction mixture would “substantially maintain a form of particulate”.
Grass ‘598 does not specifically disclose the flow rate of the sulfuric acid relative to 1 mol of calcium fluoride at the start of the reaction, however, Grass ‘598 fairly discloses that the sulfuric acid is added “slowly”.  It would have been obvious to one skilled in the art to add the sulfuric acid in the process of Grass ‘598 slow enough so that the reaction mixture does not become corrosive, does not agglomerate and does not form a paste-like material.
For the instant claim 2, it would have been obvious to one skilled in the art to provide good mixing in the process of Grass ‘598 to promote the contact between the sulfuric acid and the calcium fluoride.
For the instant claim 3, Grass ‘598 discloses that the reaction is performed at a temperature equal to or higher than 100oC and preferably the temperature is equal to or lower than 240oC (note paragraph [0039]).  This range overlaps the claimed range.
For the instant claim 4, since the calcium fluoride used in Grass ‘598 is in the form of fines, it would have high surface area.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grass ‘598 as applied to claim1 above, and further in view of in view of Shah et al (“The Effects of Mixing, Reaction Rates, and Stoichiometry on yield for Mixing Sensitive Reactions – Part I: Model Development”, International Journal of Chemical Engineering, Volume 2012, 16 pages).
Grass is applied as stated in the above rejection.
The difference is Grass ‘598 does not specifically disclose that the mixing is continued in step (a) after finishing the supply of sulfuric acid until the reaction between calcium fluoride and sulfuric acid is completed.
However, Grass ‘598 discloses that it generally takes a longer time to achieve a complete conversion of fines with low specific surface then in the case of fines with higher specific surface (note paragraph [0037]) and higher conversion with low sulfuric acid concentration would be possible applying an extended reaction time (note paragraph [0051]).  With the longer reaction time as disclosed in Grass ‘598, the addition of sulfuric acid would finish before the complete conversion of fines.
Shah teaches that mixing and apparent reaction rate are intrinsically related” reactions involving multiple reactants cannot occur without the reactants being contacted intimately at a molecular level.  In a reactor, reactants are added at the macro- or meso-scale.  For the reaction to occur, the pure reactants need to be homogenized at the molecular scale so that molecules can collide (note page 1, first full paragraph under “1. Introduction”).  Shah further discloses that there is a significant effect of mixing on yield of the desired product P.  When the reaction rate ratio is favorable, having good mixing can cause a substantial increase in yield of desired product (note page 14, section “5.5 Effect of Mixing on Yield of P”).  This fairly suggests that the mixing should be carried out until the reaction is finished in order to promote the reaction and to obtain the desired yield.
It would have been obvious to one of ordinary skill in the art to continue the mixing until the conversion is complete in the process of Grass ‘598, as suggested by Shah because the mixing would promote the contact of the reactants to allow the reaction to continue after the reactants had been added and it would also help increasing the yield of the product.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC-YEN NGUYEN whose telephone number is (571)272-1356.  The examiner can normally be reached on M-F 6:30 AM -3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571 272 1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/NGOC-YEN NGUYEN/Primary Examiner, Art Unit 1734                                                                                                                                                                                             September 20, 2022